Case 1:17-cv-23627-JIC Document 47 Entered on FLSD Docket 09/01/2021 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 17-23627-CIV-COHN/OTAZO-REYES
                          (CASE NO. 13-20339-CR-COHN)

 RIGOBERTO CABRERA

        Movant,

 v.

 UNITED STATES OF AMERICA,

        Respondent.
                                        /

                ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

        THIS CAUSE is before the Court upon the Report and Recommendation [DE 45]

 (“Report”) submitted by United States Magistrate Judge Alicia M. Otazo-Reyes

 regarding Movant Rigoberto Cabrera’s Amended Motion Under 28 U.S.C. § 2255 to

 Vacate, Set Aside, or Correct Sentence [DE 9] (“Motion”). Pursuant to 28 U.S.C. §

 636(b)(1), the Court has conducted a de novo review of the Motion, the Report,

 Movant’s Objections [DE 46], and the record in this case, and is otherwise advised in

 the premises. Upon careful consideration, the Court will adopt the Report, overrule

 Movant’s objections, and deny the Motions.

        As detailed in the Report, Movant was convicted of numerous charges stemming

 from an income tax fraud scheme. DE 45 at 1-2. Movant and his associates filed

 returns for taxpayers and themselves which “fraudulently claimed unfounded refunds

 based on Form 2439, an obscure IRS form that allows taxpayers a refund for taxes

 already paid on previously taxed ‘undistributed long term capital gains.’” United States

 v. Cabrera, 635 F. App’x 801, 803-04 (11th Cir. Dec. 30, 2015). At trial, “[t]he
Case 1:17-cv-23627-JIC Document 47 Entered on FLSD Docket 09/01/2021 Page 2 of 5




 government presented dozens of witnesses and scores of exhibits tying Cabrera to the

 fraudulent returns and to attempts to launder the proceeds.” Id. at 804. The Eleventh

 Circuit described the government’s case as “thorough and compelling.” Id. After a five-

 day jury trial, Movant was found guilty of conspiracy to defraud the government with

 respect to claims, in violation of 18 U.S.C. § 286 (Count 1), eighteen counts of making

 false, fictitious and fraudulent claims, in violation of 18 U.S.C. § 287 (Counts 2 through

 9, 11 through 20), conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349

 (Counts 21), four counts of wire fraud, in violation of 18 U.S.C. § 1343 (Counts 22

 through 25), conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h)

 (Count 26), and four counts of money laundering, in violation of 18 U.S.C. §

 1956(a)(1)(B)(i) (Counts 27 through 30).

           Prior to sentencing, a Presentence Investigation Report (“PSI”) was prepared

 which set forth a loss amount of $10,242,667. Based on a total offense level 37 and

 criminal history category IV, the advisory guideline range was 292 to 365 months

 imprisonment. The Court overruled Movant’s objections to the PSI, adopted the PSI’s

 guideline calculations, and imposed a bottom of the guidelines range sentence of 292

 months. DE-Cr 125.1 Movant appealed his conviction and sentence, and the Eleventh

 Circuit affirmed. DE-Cr 148. In his § 2255 Motion, Movant raises three grounds for

 relief:

           1. Ineffective assistance of counsel in failing to object to the amount of
              intended loss;

           2. Ineffective assistance of counsel in failing to subpoena witnesses and
              documents and failing to use prior inconsistent grand jury testimony
              and documents in evidence to impeach the testimony of key

 1“DE-Cr” citations refer to docket entries in the related criminal proceedings, Case No. 13-20339-CR-
 COHN. “DE” citations refer to docket entries in the instant civil proceedings.

                                                    2
Case 1:17-cv-23627-JIC Document 47 Entered on FLSD Docket 09/01/2021 Page 3 of 5




           government witnesses that the Movant had prepared the fraudulent tax
           return which served as the basis for Count 2 of the Superseding
           Indictment; and

        3. That the Government violated Movant’s due process rights by failing to
           comply with Giglio v. United States, 405 U.S. 150 (1972).

 See DE 9.

        On February 13, 2020, the Court adopted the prior Magistrate Judge’s Report

 and Recommendation and denied the Motion. DE 20. Thereafter, the Court granted

 Movant’s Rule 60(b) Motion and reopened the case because the prior Magistrate had

 been involved in the Government’s case against Movant in her previous role at the

 United States Attorney’s Office. DE 31. The Court also referred the case to Magistrate

 Judge Otazo-Reyes. Id.

        In her Report, Magistrate Judge Otazo-Reyes concludes that Movant is entitled

 to no relief. First, with respect to Movant’s counsel’s failure to object to the amount of

 intended loss, Magistrate Judge Otazo-Reyes found that Movant cannot establish

 deficient performance or prejudice under Strickland v. Washington, 466 U.S. 668 (1984)

 arising from counsel’s failure to make this objection because the loss figure was correct.

 DE 45 at 9-11. Magistrate Judge Otazo-Reyes also concluded that Movant’s second

 claim fails because he cannot establish deficient performance or prejudice under

 Strickland based on the date reflected in the original indictment for the tax return which

 served as the basis for Count 2 of the superseding indictment. Id. at 12-13. Magistrate

 Judge Otazo-Reyes explained that the tax return filing date appearing in Count 2 of the

 original indictment “had not relevance at trial” given the filing of the Superseding

 indictment. Id. at 12. Finally, Magistrate Judge Otazo-Reyes concluded that Movant

 was entitled to no relief with respect to his third claim because he has not demonstrated

                                              3
Case 1:17-cv-23627-JIC Document 47 Entered on FLSD Docket 09/01/2021 Page 4 of 5




 that the Government’s witnesses testified falsely or that the Government suborned

 perjury. Id. at 13.

        In his Objections, Movant first seems to claim that, had his counsel challenged

 the loss amount of $10,242,667 set forth in the PSI, the Government would have been

 unable to prove this amount. DE 46 at 5-6. The Court disagrees and finds that the

 evidence linking Movant to the tax returns that formed the basis for Special Agent

 Calabrese’s loss figure would have been sufficient to satisfy the preponderance of the

 evidence burden that the Government bore at sentencing.

        Next, Movant’s Objections relating to his second and third claims both primarily

 concern the amended individual income tax return that served as the basis for Count 2.

 Id. at 6-9. Movant claims that this amended return was received by the IRS on January

 24, 2009 and that his counsel was ineffective for failing to show that it would have been

 impossible for Movant to have filed the amended return because he was in custody on

 that date. The Court agrees with Judge Otazo-Reyes, however, that Movant’s counsel’s

 performance was not deficient on this point and that even if Movant’s counsel had

 attempted to make this showing, the result of the trial would not have been different.

 The testimony of Government witness Victoria O’Brien was clear that it was the original

 return—not the fraudulent amended return—that was filed on January 24, 2009. See

 DE-Cr 138 at 150:3-21. While there is arguably some ambiguity in Ms. O’Brien’s later

 testimony regarding the precise date the amended return was filed, Movant has not

 shown how he was prejudiced by his counsel’s failure to attempt to resolve this

 ambiguity. That is, even if May 7, 2009 was the date the amended return was

 processed by the IRS—as Movant has contended in this proceeding—as opposed to



                                             4
Case 1:17-cv-23627-JIC Document 47 Entered on FLSD Docket 09/01/2021 Page 5 of 5




 the date the amended return was received by the IRS, this would still not have shown

 that it would have been impossible for Movant to file the amended return due to his

 incarceration on January 24, 2009 because the evidence was that the amended return

 was filed by mail or filed as a walk-in some time after the original return was filed on

 January 24, 2009.

        In light of the foregoing, it is hereby

        ORDERED AND ADJUDGED as follows:

        1. The Report of Magistrate Judge [DE 45] is ADOPTED in its entirety.

        2. Movant’s Objections [DE 46] are OVERRULED.

        3. Movant’s Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

           Correct Sentence [DE 9] is DENIED.

        4. A certificate of appealability is DENIED. The Court notes that pursuant to

           Rule 22(b)(1) of the Federal Rules of Appellate Procedure, Movant may now

           seek a certificate of appealability from the Eleventh Circuit.

        5. The Clerk of Court is directed to CLOSE this case for all purposes and DENY

           as moot all pending motions.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 1st day of September, 2021.




 Copies provided to:
 United States Magistrate Judge Alicia M. Otazo-Reyes
 Counsel of record via CM/ECF
 Pro se parties via U.S. mail to address on file

                                                  5
